                Case 20-10343-LSS                Doc 5849         Filed 08/02/21          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: D.I. 5613

    CERTIFICATE OF NO OBJECTION REGARDING THE FIFTEENTH MONTHLY
            APPLICATION OF BATES WHITE, LLC FOR ALLOWANCE
        OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
       THE PERIOD FROM MAY 1, 2021 TO AND INCLUDING MAY 31, 2021

                  The undersigned hereby certifies that, as of the date hereof, Bates White, LLC

(“Bates White”) has received no answer, objection or other responsive pleading to the Fifteenth

Monthly Application of Bates White, LLC for Allowance of Compensation and

Reimbursement of Expenses for the Period from May 1, 2021 to and Including May 31, 2021

(the “Application”) (D.I. 5613), filed on July 16, 2021.

                  The undersigned further certifies that Bates White has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than July 30, 2021 at 4:00 p.m. (Eastern Time).

                  Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
               Case 20-10343-LSS       Doc 5849     Filed 08/02/21     Page 2 of 2




on April 6, 2020, the Debtors are authorized to pay the amount indicated below without any further

court order.

    (1) Total Fees        (2) Total Expenses           (3) 80% of           Total Debtors are
      Requested               Requested              Requested Fees         Authorized to Pay
                                                                               ( (2) + (3) )

     $563,350.00                $549.88                $450,680.00              $451,229.88

                WHEREFORE, Bates White respectfully requests that the Application be approved.


Dated: August 2, 2021                       BATES WHITE, LLC
       Washington, DC
                                             /s/ Andrew R. Evans
                                             Andrew R. Evans
                                             Partner
                                             2001 K Street NW,
                                             North Building, Suite 500
                                             Washington, DC 20006
                                             Telephone: 202-354-1187
                                             Email: andrew.evans@bateswhite.com

                                             ABUSE CLAIMS CONSULTANT AND
                                             ADVISOR TO THE DEBTORS AND
                                             DEBTORS IN POSSESSION
